DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 3-4 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rong et al. (Tetrahedron, vol. 50 (16), April 1994, abstract).
Rong et al. disclose compounds such as:

    PNG
    media_image1.png
    168
    277
    media_image1.png
    Greyscale
which anticipate the instant compounds wherein Base is (a) where R’ is OH, R” is CH3 and R”’ is H; R3 is H; and the spiro B-group is a substituted heterocycle.
Claims 1-2 are rejected under 35 U.S.C. 102(b) as being anticipated by Samano et al. (Journal of American Chemical Society, 1992, vol 114, pp. 4007-4008).
Samano et al. disclose compound 5 in Scheme Ia which anticipates the instant compounds wherein the instant variables are seen to be: R3 is H; B is a 3 membered carbocyclic group; and the base is either adenine or uracil.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(b) as being anticipated by Camaras et al. (Journal of Medicinal Chemistry, 1992, vol. 35, pp. 2721-2727).
Camaras et al. disclose compounds 13a and 13b which anticipate the instant compounds wherein the base is either thymine or uracil; and B is a substituted 5-membered heterocyclic group consisting of C, O, and S atoms and compositions comprising the same (see Table 1, scheme II, and last two paragraphs on page 2726).
Claims 1-13 are rejected under 35 U.S.C. 102(a) as being anticipated by W001/60315A2. It is noted the examiner is relying on the US equivalent 6,784,161 for the rejection below to indicate compound locations and where to direct applicants to the anticipating subject matter.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-38 of U.S. Patent No. 6,784,161. Although the conflicting claims are not identical, they are not patentably distinct from each other because both applications are drawn to treating HCV with 3’-spiro nucleosides. It is noted that the claims therein limit the compounds to various species that would anticipate the instant claims, and the compounds of the instant application would anticipate those of the '161 patent. See for example claim 14 which is drawn to a method of using one of 22 different species of compounds wherein 8 of these compounds would anticipate those instantly claimed, such as those having the 3’-spirocyclopropyl groups. It would be prima facia obvious that the two applications are substantially overlapping.
s 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,637,475. Although the claims at issue are not identical, they are not patentably distinct from each other because the compounds embraced by the ‘475 patent are all within the scope of the compounds of the instant application and a skilled artisan would see that the applications were substantially overlapping.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623


/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623